DISMISS; and Opinion Filed December 4, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01054-CV

                  ADRIAN BOOKER AND NICOLE SMITH, Appellants
                                    V.
                          ANISSA MAHMOUDI, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-01795-2018

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                Opinion by Justice Lang-Miers
       By letter dated November 13, 2018, the Court questioned its jurisdiction over this appeal

because there did not appear to be a final judgment or other appealable order. We instructed

appellants to file, by November 26, 2018, a letter brief addressing this Court’s jurisdiction and

cautioned them that failure to comply may result in dismissal of the appeal without further

notice. As of today’s date, appellants have not complied.

       This Court has jurisdiction over final judgments and certain interlocutory orders as

permitted by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a) (listing appealable interlocutory orders). Appellants

appeal from the trial court’s August 30, 2018 “Order Granting Collin County Clerk’s Office’s

Motion to Quash Subpoena Application, Issuance of Protective Order, and Order for
Reimbursement for Attorney’s Fees.” The challenged order is neither a final judgment disposing

of all claims and parties nor an appealable interlocutory order. See id. For this reason, this Court

lacks jurisdiction over this appeal.

       We dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE



181054F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ADRIAN BOOKER AND                                  On Appeal from the County Court at Law
NICOLE SMITH, Appellants                           No. 3, Collin County, Texas
                                                   Trial Court Cause No. 003-01795-2018.
No. 05-18-01054-CV        V.                       Opinion delivered by Justice Lang-Miers.
                                                   Justices Bridges and Francis participating.
ANISSA MAHMOUDI, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ANISSA MAHMOUDI recover her costs of this appeal
from appellants ADRIAN BOOKER AND NICOLE SMITH.


Judgment entered this 4th day of December, 2018.




                                             –3–